Citation Nr: 0934228	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II with erectile dysfunction, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 
1969.  He was born in 1945.

This appeal to the Board of Veterans Appeals (the Board ) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO). 

Service connection is also in effect for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling; right sided 
weakness and dysplasia, residuals of stroke, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
diabetic retinopathy, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity rated as 
10 percent disabling; peripheral neuropathy of the left lower 
extremity rated as 10 percent disabling; and bilateral 
defective hearing and hypertension, each rated as 
noncompensably disabling.  The Veteran is also in receipt of 
special monthly compensation (SMC) on account of loss of use 
of a creative organ.

During the course of the current appeal the Veteran has 
raised and the VARO has denied the issue of entitlement to a 
total disability rating for compensation purposes due to 
individual unemployability (TDIU); that issue is not 
perfected as part of the current appeal. 


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and an oral 
hypoglycemic agent and restricted diet, but without loss of 
weight or any episodes of ketoacidosis or hypoglycemic 
reactions or hospitalizations and quarterly visits to his 
care-giver; there is no penile deformity; a doubt is raised 
as to whether his diabetes requires regulation of his daily 
activities.


CONCLUSION OF LAW

The criteria for a rating of 40 percent but no more for 
service-connected diabetes mellitus with erectile dysfunction 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.12, 3.350,. 4.14, 4.115(b), 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and (other than 
with regard to additional expert opinion which will be 
addressed below), that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor have they suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Applicable General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assigned to his diabetes mellitus.  In general, when an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Since the aggregate evidence shows 
no significant fluctuation of symptoms during the appeal, 
staging is not necessary herein.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for increased compensation for diabetes; and he has 
affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" in DC 7913 means "avoidance of 
strenuous occupational and recreational activities." 38 
C.F.R. § 4.119, DC 7913 (defining term within criteria for a 
100% rating).  The "regulation of activities" criterion 
requires that "the evidence must show that the claimant's 
activities, both occupational and recreational, require that 
he avoid strenuous activity."  Accordingly, a 40% disability 
rating under DC 7913 is assigned to a claimant who 
demonstrates by evidence that he or she is required to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 363 (2007).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

III.  Factual Background and Analysis

Prior clinical records and evaluations are in the file for 
comparison.  The results of the most recent examination show 
his consistent findings.  Since the aggregate evidence shows 
no significant fluctuation of symptoms during the appeal, 
"staging" is not necessary herein.

On special VA examination in March 2009,  the Veteran said he 
had been diagnosed with diabetes in 1988.  He had been 
started on Insulin five years ago.   He had been unable to 
return to employment due to secondary problems with his 
diabetes including retinopathy and numbness,  In the past 
year, he had had no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  The Veteran reportedly 
controlled his intake of carbohydrates and simple sugars.  
His activities were restricted because of retinopathy and 
visual impairment but no history of hypoglycemic reactions.  
Currently, he takes Novolin 70/30, 16 units twice a day, and 
Novolin regular which he takes if the blood sugar level 
exceeds 150 mg.  He also takes Pigolitazone, 45 mg. daily.  
He took other medications for hypertension and neuropathy.  
He saw his care-provider once a quarter for his diabetes.  
His primary symptoms were the secondary visual difficulties.  
His weight had been stable.  

In assessing the Veteran's diabetes mellitus with erectile 
dysfunction, it must be noted that he also has service 
connection for multiple secondary disabilities to include 
right sided weakness and dysplasia (also associable with his 
stroke), diabetic retinopathy, peripheral neuropathy of the 
right and left lower extremities and hypertension.  The 
Veteran is also in receipt of special monthly compensation 
(SMC) on account of loss of use of a creative organ.  As has 
been discussed in prior letters to him, and SSOCs, etc., 
these are now separately rated and are not considered within 
the current appeal.  

With regard to the associated genitourinary complaints, and 
as noted above, complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus with erectile dysfunction.  He is also 
receiving special monthly compensation for impotence (as loss 
of use of a creative organ) under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  As noted above, that is clearly the case 
herein.  There is no evidence (or history) of episodes of 
ketoacidosis or hypoglycemic reactions and he is seen by his 
care giver once a quarter.  His weight has been stable.  

The only remaining real evidentiary issue raised herein 
relates to the criteria for a higher evaluation which hinges 
on whether his diabetes alone causes him to restrict his 
daily activities.  In this regard, and while the primary 
limitations are due to his secondary diabetes problems such 
as visual impairment with retinopathy and neuropathy, 
nonetheless, the diabetes does indeed cause him to be 
restricted in his daily activities.  These limitations do not 
appear to be entirely and/or adequately addressed in the 
separate ratings assigned for those also service-connected 
secondary impairments.  Accordingly, the Board finds that a 
doubt is raised to be resolved in his favor and a 40 percent 
rating is warranted for his diabetes alone. 

Diagnostic Code 7522 provides a 20 percent rating for penile 
deformity with loss of erectile power. 38 C.F.R. § 4.115b.  
There is no evidence that the Veteran has a penile deformity 
or that his impotence is due to penile deformity.  The 
Veteran's erectile dysfunction is solely due to and secondary 
to his service-connected diabetes.  As to the issue of 
whether he is entitled to a separate compensable rating for 
erectile dysfunction alone, in addition to the rating 
assigned for his diabetes and the special monthly 
compensation which has been awarded, absent penile deformity, 
the Rating Schedule does not provide for such a rating.  In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, and as relates to the diabetes alone, 
[and not addressing the aggregate impairment including 
secondary disabilities as well (e.g., a TDIU, which is not a 
certified issue on appeal), the Veteran has not reported, and 
record does not suggest, marked interference with employment 
other than contemplated within schedular standards, or 
frequent periods of hospitalization.  He is not working in 
any event but this is considered in his other disability 
ratings as noted above.  There is no evidence that that 
service-connected diabetes disability alone presents an 
unusual or exceptional disability picture.  The Board finds 
that the Veteran's symptoms are consistent with the criteria 
in the Rating Schedule.

The Board finds that these facets of his diabetes disability 
picture are not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
concludes that the question of an extra-schedular rating has 
not been raised, and need not be further herein addressed.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation for diabetes mellitus, type II with 
erectile dysfunction, to 40 percent disabling is granted, 
subject to the pertinent regulatory criteria relating to the 
payment of monetary awards. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


